Citation Nr: 1621456	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  15-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis, multiple, residual rheumatic fever.

2.  Entitlement to service connection for synovitis, multiple joints, residuals of rheumatic fever.

3.  Entitlement to service connection for a left knee disability, to include as a residual of rheumatic fever.  

4.  Entitlement to service connection for a right knee disability, to include as a residual of rheumatic fever.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in April 2016 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for synovitis multiple joints, a left knee disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in September 1953, the RO denied entitlement to service connection for arthritis, multiple, residual rheumatic fever.
 
2.  Evidence submitted since the September 1953 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for arthritis, multiple, residual rheumatic fever.


CONCLUSIONS OF LAW

1.  The September 1953 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).
 
2.  Evidence received since the September 1953 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claim, no discussion of the VA's duty to notify and assist is necessary for this matter.

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist. 

By way of history, the Veteran was granted service connection for arthritis, multiple residuals, rheumatic fever by way of an August 1948 rating decision.  In an August 1949 rating decision, the RO proposed severance of service connection.  

In an October 1949 rating decision the RO severed service connection and concluded the August 1948 rating decision contained clear and unmistakable error.  The RO noted the Veteran received a complete clinical study and work-up extending from December 28, 1945, to January 24, 1946, with the physical findings confined to valvular heart disease, mitral insufficiency, secondary to rheumatic fever, and clinical evidence of psychoneurotic manifestations.  The RO also noted that no clinical findings were recorded indicating concurrently active or subacute rheumatic fever at any time during service.  The RO further noted that the record of examination during hospitalization showed all bones and joints and muscular system were negative.  The RO further concluded that active rheumatic fever was not demonstrated during service and arthritis was not demonstrated during service or within the presumptive period, therefore, recurrent rheumatic fever, arthritis, or whatever joint pathology that existed at the time of the rating decision might be considered as a sequel of an initial condition occurring prior to induction or a condition which had its inception subsequent to service.  
In an April 1951 rating decision, the RO continued the denial of service connection.  

In a September 1953 rating decision, the RO again continued the denial of service connection.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on September 21, 1953.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board acknowledges the Veteran's January 2012 statement that his service-connection was discontinued without notice.  The Board notes that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998); Chute v. Derwinski, 1 Vet. App. 352, 353 (1991).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 (1992).  In Kuo v. Derwinski, 2 Vet. App. 662, 665 (1992), the United States Court of Veterans Appeals held, citing Ashley, supra, that "[i]n the absence of clear [underline added] evidence to the contrary, . . . it must be presumed that the Secretary properly discharged his official duties and mailed the letter to appellant in care of his representative in the normal course of business."  As the evidence of record contains a copy of the notice letter, it must be concluded that the Veteran was appropriately notified of the 1953 rating decision, and of his appellate rights.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  Thus, the September 1953 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The relevant evidence of record at the time of the September 1953 rating decision included the Veteran's service treatment records; January 1947, July 1948, July 1949, and January 1951 VA examination reports; September 1949 and April 1951 statement from a private physician; and VA treatment records dated July 1953 to August 1953.  

The Veteran filed a claim to reopen in January 2012.  The relevant evidence received since the September 1953 rating decision includes, VA treatment records; an internet article about rheumatic arthritis; the January 2015 VA Form 9 in which the Veteran reports that he was treated for his knees during his military service; and the April 2016 Board hearing transcript.  

The Board finds that the Veteran's January 2015 statement that he was treated for his knees during service relates to an unestablished fact that was at least a partial basis of denial in the September 1953 rating decision.  Again, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  As new and material evidence to reopen the claim for entitlement to arthritis, multiple, residual rheumatic fever, has been received the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis, multiple, residual rheumatic fever; the appeal is granted to this limited extent.


REMAND

The Veteran contends that his bilateral knee disability is either a residual of his rheumatic fever that was aggravated during service or is directly related to his military service.  See April 2016 Board Hearing.  

The Veteran is currently service connected for valvular heart disease and psychoneurosis as residuals of rheumatic fever that was aggravated by military service.  See February 1946 rating decision; see also March 1943 rating decision and notification letter.  The Veteran also contends that he was treated for his knees in-service and that his knees have bothered him since service.  See January 2015 VA Form 9; see also April 2016 Board hearing.  Additionally, an August 2012 VA knee x-rays revealed bilateral moderate to severe tricompartmental osteoarthritis.  As such, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as the Veteran has reported ongoing knee problems and the only VA treatment records associated with the claims file are records dated July 1953 to August 1953 and the August 2012 VA x-ray, the Board finds that all outstanding VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should attempt to obtain all outstanding VA treatment records dated July 1953 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

(a) After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing the examiner should diagnose all disabilities of the bilateral knees and address whether the Veteran has synovitis or arthritis of any other joints.  In so doing, the examiner should address the August 2012 VA knee x-ray that revealed bilateral moderate to severe tricompartmental osteoarthritis.

(b) The examiner should then provide an opinion as to whether any such diagnosed disability is at least as likely as not (50 percent or greater probability) a residual of the Veteran's rheumatic fever that was aggravated during his military service.  

(c) The examiner should also provide an opinion as to whether any such diagnosed disability at least as likely as not (50 percent or greater probability) had its onset in service or is in anyway related to his military service. 

In so opining the examiner should address the lay and medical evidence of record.  

A complete rationale for all opinions should be provided.  

3. After completing the above, the Veteran's claims, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


